 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 1 of 21 Page ID #:2924




 1
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
 2

 3
     UNITED STATES OF AMERICA ex rel.                   CASE NO.
 4   MELINA EBU-ISAAC and the States of                 2:16-cv-07937-JLS-AJW
 5   CALIFORNIA, COLORADO, CONNECTICUT,
     DELAWARE, FLORIDA, GEORGIA, HAWAII,
 6
     ILLINOIS, INDIANA, IOWA, LOUISIANA,
 7   MASSACHUSETTS,              MICHIGAN,              Hon. Josephine L. Staton
 8   MINNESOTA, MONTANA, NEVADA, NEW
     MEXICO, NEW YORK, NORTH CAROLINA,
 9   OKLAHOMA,         RHODE        ISLAND,
10   TENNESSEE,       TEXAS,      VERMONT,              AMENDED STIPULATED
     VIRGINIA, WASHINGTON, the CITY OF                  PROTECTIVE ODER
11
     CHICAGO and the DISTRICT OF COLUMBIA,
12

13                Relator-Plaintiff,
14
           v.
15

16   INSYS THERAPEUTICS, INC. and LINDEN
17   CARE, LLC, LINDEN CARE, INC., LINDEN
     CARE HOLDINGS, INC., BELHEALTH
18   INVESTMENT PARTNERS, LLC, BEHEALTH
19   INVESTMENT MANAGEMENT, LLC, and
     BELHEALTH INVESTMENT FUND, LP
20

21                Defendants.
22

23
     1.    A. PURPOSES AND LIMITATIONS
24
           Discovery in this action is likely to involve production of confidential,
25
     proprietary, or private information for which special protection from public
26
     disclosure and from use for any purpose other than prosecuting this litigation may
27

28
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 2 of 21 Page ID #:2925




 1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 2   enter the following Stipulated Protective Order. The parties acknowledge that this
 3   Order does not confer blanket protections on all disclosures or responses to
 4   discovery and that the protection it affords from public disclosure and use extends
 5   only to the limited information or items that are entitled to confidential treatment
 6   under the applicable legal principles. The parties further acknowledge, as set forth
 7   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 8   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 9   procedures that must be followed and the standards that will be applied when a party
10   seeks permission from the court to file material under seal.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve personal identifying information; personal
13   information that is protected from disclosure by statute, regulation, or is otherwise
14   entitled to protection from public disclosure; information that constitutes or
15   contains “protected health information,” as defined by 45 C.F.R. § 164.501 and/or
16   “individually identifiable health information,” as defined by 45 C.F.R. § 160.103,
17   or information that is otherwise protected from disclosure by the Privacy Act, 5
18   U.S.C. § 552a, or the Health Insurance Portability and Accountability Act of 1996
19   (“HIPAA”), codified at 42 U.S.C. §§ 1302d et seq. and implemented at 45 C.F.R.
20   §§ 160, 164, (Pub. L. 104-191) (this category herein after collectively referred to
21   as “Confidential Health Information”) and/or other applicable state or federal law
22   or regulation concerning Confidential Health Information; financial and/or
23   proprietary information for which special protection from public disclosure and from
24   use for any purpose other than prosecution of this action is warranted. Such
25   confidential and proprietary materials and information consist of, among other
26   things, Confidential Health Information, personal identifying information,
27   confidential business or financial information, information regarding confidential
28

                                               2
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 3 of 21 Page ID #:2926




 1   business practices, or other confidential commercial information (including
 2   information implicating privacy rights of third parties), information otherwise
 3   generally unavailable to the public, or which may be privileged or otherwise
 4   protected from disclosure under state or federal statutes, court rules, case
 5   decisions, or common law. Accordingly, to expedite the flow of information, to
 6   facilitate the prompt resolution of disputes over confidentiality of discovery
 7   materials, to adequately protect information the parties are entitled to keep
 8   confidential, to ensure that the parties are permitted reasonable necessary uses of
 9   such material in preparation for and in the conduct of trial, to address their handling
10   at the end of the litigation, and serve the ends of justice, a protective order for such
11   information is justified in this matter. It is the intent of the parties that information
12   will not be designated as confidential for tactical reasons and that nothing be so
13   designated without a good faith belief that it has been maintained in a confidential,
14   non-public manner, and there is good cause why it should not be part of the public
15   record of this case.
16         This Protective Order is a “qualified protective order” under the patient
17   privacy regulations of HIPAA. The use of protected personal health information
18   disclosed pursuant to this Protective Order shall comply with the provisions of
19   HIPAA and the regulations promulgated thereunder, including the HIPAA
20   Standards for Privacy of Individually Identifiable Health Information and the
21   HIPAA Security Standards Regulations. See 45 C.F.R. Parts 160 and 164. Any
22   information that any Party or Non-Party believes in good faith to contain protected
23   personal health information shall be designated as Confidential Material.
24

25   2.    DEFINITIONS
26         2.1    Action: The above-captioned case, styled as U.S. ex rel. Ebu-Isaac, et
27                al. v. Insys Therapeutics, Inc. et al., No. 2:16-cv-07937-JLS-AJW.
28

                                             3
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 4 of 21 Page ID #:2927




 1       2.2   Challenging Party: a Party or Non-Party that challenges the designation
 2             of information or items under this Order.
 3       2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 4             how it is generated, stored or maintained) or tangible things that
 5             qualify for protection under Federal Rule of Civil Procedure 26(c),
 6             and as specified above in the Good Cause Statement.
 7       2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
 8             their support staff).
 9       2.5   Designating Party: a Party or Non-Party that designates information
10             or items that it produces in disclosures or in responses to discovery as
11             “CONFIDENTIAL.”
12       2.6   Disclosure or Discovery Material: all items or information, regardless
13             of the medium or manner in which it is generated, stored, or
14             maintained (including, among other things, testimony, transcripts,
15             and tangible things), that are produced or generated in disclosures
16             or responses to discovery in this matter.
17       2.7   Enforcement Personnel: Attorneys for the United States of America,
18             Assistant United States Attorneys, United States Department of
19             Justice, state attorneys general, Attorneys for the City of Chicago and
20             Attorneys for the District of Columbia, as well as their support staff.
21       2.8   Expert: a person with specialized knowledge or experience in a
22             matter pertinent to the litigation who has been retained by a Party or
23             its counsel to serve as an expert witness or as a consultant in this
24             Action.
25       2.8   House Counsel: attorneys who are employees of a party to this
26             Action. House Counsel does not include Outside Counsel of Record
27             or any other outside counsel.
28

                                        4
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 5 of 21 Page ID #:2928




 1         2.9   Non-Party: any natural person, partnership, corporation, association,
 2               or other legal entity not named as a Party to this action.
 3         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 4               to this Action but are retained to represent or advise a party to this
 5               Action and have appeared in this Action on behalf of that party or are
 6               affiliated with a law firm which has appeared on behalf of that party,
 7               and includes support staff.
 8         2.11 Party: any party to this Action, including all of its officers, directors,
 9               employees, consultants, retained experts, and Outside Counsel of
10               Record (and their support staffs).
11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12               Discovery Material in this Action.
13         2.13 Professional Vendors: persons or entities that provide litigation support
14               services (e.g., photocopying, videotaping, translating, preparing
15               exhibits or demonstrations, and organizing, storing, or retrieving data
16               in any form or medium) and their employees and subcontractors.
17         2.14 Protected Material: any Disclosure or Discovery Material that is
18               designated as “CONFIDENTIAL.”
19         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
20               from a Producing Party.
21

22   3.    SCOPE
23         The protections conferred by this Stipulation and Order cover not only
24   Protected Material (as defined above), but also (1) any information copied or
25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
26   compilations of Protected Material; and (3) any testimony, conversations, or
27   presentations by Parties or their Counsel that might reveal Protected Material. Any
28

                                           5
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 6 of 21 Page ID #:2929




 1   use of Protected Material at trial shall be governed by the orders of the trial judge.
 2   This Order does not govern the use of Protected Material at trial.
 3

 4   4.    DURATION
 5         Once a case proceeds to trial, all of the information that was designated as
 6   confidential or maintained pursuant to this protective order which is introduced as
 7   an exhibit at trial becomes public and will be presumptively available to all
 8   members of the public, including the press, unless compelling reasons supported
 9   by specific factual findings to proceed otherwise are made to the trial judge in
10   advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
11   1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
12   documents produced in discovery from “compelling reasons” standard when
13   merits-related documents are part of court record). Accordingly, the terms of this
14   protective order do not extend beyond the commencement of the trial.
15

16   5.    DESIGNATING PROTECTED MATERIAL
17         5.1 Exercise of Restraint and Care in Designating Material for Protection.
18         Each Party or Non-Party that designates information or items for protection
19   under this Order must take care to limit any such designation to specific material
20   that qualifies under the appropriate standards. To the extent practicable, the
21   Designating Party shall make reasonable efforts to designate for protection only
22   those parts of material, documents, items, or oral or written communications that
23   qualify so that other portions of the material, documents, items, or communications
24   for which protection is not warranted are not swept unjustifiably within the ambit
25   of this Order.
26         Mass, indiscriminate, or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper
28

                                            6
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 7 of 21 Page ID #:2930




 1   purpose (e.g., to unnecessarily encumber the case development process or to
 2   imposeunnecessary expenses and burdens on other parties) may expose the
 3   Designating Party to sanctions.
 4         If it comes to a Designating Party’s attention that information or items that
 5   it designated for protection do not qualify for protection, that Designating Party
 6   must promptly notify all other Parties that it is withdrawing the inapplicable
 7   designation.
 8         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 9   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
10   or ordered, Disclosure or Discovery Material that qualifies for protection under this
11   Order must be clearly so designated before the material is disclosed or produced.
12         Designation in conformity with this Order requires:
13         (a)      for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to eachpage that
17   contains protected material provided, however, that the CONFIDENTIAL legend
18   may be added to the file name in lieu of the face of the document, as appropriate.
19   If only a portion or portions of the material on a page qualifies for protection, the
20   Producing Party will, to the extent practicable, make reasonable efforts to clearly
21   identify the protected portion(s) (e.g., by making appropriate markings in the
22   margins).
23         A Party or Non-Party that makes original documents available for inspection
24   need not designate them for protection until after the inspecting Party has indicated
25   which documents it would like copied and produced. During the inspection and
26   before the designation, all of the material made available for inspection shall be
27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
28

                                            7
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 8 of 21 Page ID #:2931




 1   documents it wants copied and produced, the Producing Party must determine which
 2   documents, or portions thereof, qualify for protection under this Order. Then, before
 3   producing the specified documents, the Producing Party must              affix      the
 4   “CONFIDENTIAL legend” to each page that contains Protected Material. If only
 5   a portion or portions of the material on a page qualifies for protection, the
 6   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 7   appropriate markings in the margins).
 8         (b) for testimony given in depositions, that the Designating Party use its best
 9   efforts to identify the Disclosure or Discovery Material on the record, before the
10   close of the deposition all protected testimony, unless alternative measures are
11   agreed upon prior to deposition.
12         (c) for information produced in some form other than documentary and for
13   any other tangible items, that the Producing Party affix in a prominent place on the
14   exterior of the container or containers in which the information is stored the legend
15   “CONFIDENTIAL.” If only a portion or portions of the information warrants
16   protection, the Producing Party, to the extent practicable, shall identify the protected
17   portion(s).
18         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such
21   material. Upon timely correction of a designation, the Receiving Party must make
22   reasonable efforts to assure that the material is treated in accordance with the
23   provisions of this Order.
24

25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s
28

                                             8
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 9 of 21 Page ID #:2932




 1   Scheduling Order.
 2         6.2 Meet and Confer. The Challenging Party shall initiate the Informal
 3   Dispute Resolution process set forth in the Court's Procedures and Schedules. See
 4   http://www.cacd.uscourts.gov/honorable-alka-sagar
 5         6.3 The burden of persuasion in any such challenge proceeding shall be on
 6   the Designating Party. Frivolous challenges, and those made for an improper
 7   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 8   parties) may expose the Challenging Party to sanctions. Unless the Designating
 9   Party has waived or withdrawn the confidentiality designation, all parties shall
10   continue to afford the material in question the level of protection to which it
11   is entitled under the Producing Party’s designation until the Court rules on the
12   challenge.
13

14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1 Basic Principles. A Receiving Party may use Protected Material that
16   is disclosed or produced by another Party or by a Non-Party in connection with
17   this Action only for prosecuting, defending, or attempting to settle this Action.
18   Enforcement Personnel, as defined in this Order, may use Protected Material in
19   furtherance of legitimate law enforcement purposes. Such Protected Material may
20   be disclosed only to the categories of persons andunder the conditions described
21   in this Order. When the Action has been terminated, a Receiving Party must comply
22   with the provisions of section 13 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party
24   at a location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party, a
28

                                            9
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 10 of 21 Page ID #:2933




 1   Receiving    Party    may    disclose     any   information   or   item   designated
 2   “CONFIDENTIAL” only to:
 3         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 4   employees of said Outside Counsel of Record to whom it is reasonably necessary
 5   to disclose the information for this Action;
 6         (b) the Parties to this Action;
 7         (c) the officers, directors, and employees (including House Counsel) and
 8   agents of the Receiving Party to whom disclosure is reasonably necessary for this
 9   Action;
10         (d) Enforcement Personnel, who have signed the “Acknowledgement and
11   Agreement to Be Bound” (Exhibit A);
12         (e) Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (f) the court and its personnel;
16         (g) court reporters, court videographers, and their staff;
17         (h) professional jury or trial consultants or potential consultants, mock
18   jurors, and Professional Vendors to whom disclosure is reasonably necessary for
19   this Action and who have signed the “Acknowledgment and Agreement to Be
20   Bound” (Exhibit A);
21         (i) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23         (j) during their depositions, witnesses or potential witnesses, and attorneys
24   for witnesses, and any person as to which there is a good faith basis to believe that
25   they may be a witness at a deposition or hearing in this Action, to whom disclosure
26   is reasonably necessary provided that the deposing party requests that the witness
27   sign and the witness does sign the form attached as Exhibit A hereto. Pages of
28

                                              10
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 11 of 21 Page ID #:2934




 1   transcribed deposition testimony or exhibits to depositions that reveal Protected
 2   Material may be separately bound by the court reporter and may not be disclosed to
 3   anyone except as permitted under this Stipulated Protective Order; and (i) any
 4   mediator or settlement officer, and their supporting personnel, mutually agreed
 5   upon by any of the parties engaged in settlement discussions.
 6

 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8         IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12         (a) promptly notify in writing the Designating Party. Such notification shall
13   include a copy of the subpoena or court order;
14         (b) promptly notify in writing the party who caused the subpoena or order to
15   issue in the other litigation that some or all of the material covered by the subpoena
16   or order is subject to this Protective Order. Such notification shall include a copy
17   of this Stipulated Protective Order; and
18         (c) cooperate with respect to all reasonable procedures sought to be pursued
19   by the Designating Party whose Protected Material may be affected. If the
20   Designating Party timely seeks a protective order, the Party served with the
21   subpoena or court order shall not produce any information designated in this action
22   as “CONFIDENTIAL” before a determination by the court from which the subpoena
23   or order issued, unless the Party has obtained the Designating Party’s permission.
24   The Designating Party shall bear the burden and expense of seeking protection in
25   that court of its confidential material and nothing in these provisions should be
26   construed as authorizing or encouraging a Receiving Party in this Action to disobey
27   a lawful directive from another court.
28

                                              11
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 12 of 21 Page ID #:2935




 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         (a) The terms of this Order are applicable to information produced by a Non-
 4   Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         (b) If any discovery requests are served on a Non-Party, the Party serving the
 9   discovery request shall provide the Non-Party with notice of the terms of this Order.
10         (c) In the event that a Party is required, by a valid discovery request, to
11   produce a Non-Party’s confidential information in its possession, and the Party is
12   subject to an agreement with the Non-Party not to produce the Non-Party’s
13   confidential information, then the Party shall:
14            (1) promptly notify in writing the Requesting Party and the Non-Party
15                that some or all of the information requested is subject to a
16                confidentiality agreement with a Non-Party;
17            (2) promptly provide the Non-Party with a copy of the Stipulated
18                Protective Order in this Action, the relevant discovery request(s), and
19                a reasonably specific description of the information requested; and
20            (3) make the information requested available for inspection by the Non-
21                Party, if requested.
22         (d) If the Non-Party fails to seek a protective order from this court within 14
23   days of receiving the notice and accompanying information, the Receiving Party
24   may produce the Non-Party’s confidential information responsive to the discovery
25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
26   not produce any information in its possession or control that is subject to the
27   confidentiality agreement with the Non-Party before a determination by the court.
28

                                            12
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 13 of 21 Page ID #:2936




 1   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 2   of seeking protection in this court of its Protected Material.
 3

 4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6   Protected Material to any person or in any circumstance not authorized under this
 7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
10   or persons to whom unauthorized disclosures were made of all the terms of this
11   Order, and (d) request such person or persons to execute the “Acknowledgment and
12   Agreement to Be Bound” that is attached hereto as Exhibit A.
13

14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without prior
21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), if
22   information subject to a claim of attorney-client privilege, work product
23   immunity/privilege, common interest privilege, community-of-interest privilege,
24   or any other applicable privilege or immunity (collectively, “Privilege”) is
25   produced inadvertently, the following clawback protocol shall apply:
26         (a) Upon learning of the production of any information that a Producing
27   Party believes is subject to a claim of Privilege, the Producing Party shall
28

                                            13
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 14 of 21 Page ID #:2937




 1   immediately notify in writing any Receiving Party of the claimed Privilege, the
 2   basis for it, and the produced documents (by Bates number or otherwise with
 3   particularity) for which it applies (the “Clawback Notice”). After being so notified
 4   by the Producing Party, if all Receiving Parties do not challenge the Clawback
 5   Notice, all Receiving Parties shall destroy all copies of such documents subject to
 6   the Privilege claim within seven (7) days of receipt of the Clawback Notice and
 7   shall not use such documents for any purpose and shall provide notice via email to
 8   the Producing Party of such destruction. After being so notified by the Producing
 9   Party, if any Receiving Party contests the Producing Party’s claim of Privilege, the
10   Producing Party and any contesting Receiving Party must within seven (7) days
11   from the receipt of any Clawback Notice meet and confer and work in good faith
12   to resolve the dispute. If the Producing Party and the Receiving Party cannot resolve
13   the dispute over the claim of Privilege, the Producing Party shall within seven (7)
14   days from the meet and confer file a motion with the Court, consistent with Local
15   Rules 79-5 and 79-6, for a determination of the claim of Privilege. During the
16   pendency of the period from the Clawback Notice and until the resolution of any
17   disputed claim of Privilege, any Receiving Party of the document subject to the
18   disputed claim of Privilege must sequester it, cease any further review of it, and
19   must not use or disclose it, or create additional copies of it except to the extent the
20   copies are made for the sole purpose of presentation to the Court, either under seal
21   or in camera, for a determination of the claim of Privilege, in accordance with the
22   procedures set forth herein.
23         (b) If a Party discovers or believes a Producing Party has inadvertently
24   produced a document that is protected by Privilege, that Party shall cease any
25   further review of the document and shall give the Producing Party immediate notice
26   of the suspected inadvertent disclosure, identifying by Bates number, or otherwise
27   with particularity, the document so discovered. If after receiving such notice, the
28

                                            14
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 15 of 21 Page ID #:2938




 1   Producing Party does not respond within seven (7) days from the date of that notice,
 2   then any privilege over such document shall be deemed waived. Any such waiver
 3   shall not be deemed to extend to any other document, whether dealing with the
 4   same subject matter or a different matter. After being noticed of the suspected
 5   inadvertent production of a document that is suspected to be privileged, the
 6   Producing Party and the Receiving Parties must, within seven (7) days from
 7   notification from the Receiving Party, meet and confer and work in good faith to
 8   resolve any dispute over a claim of Privilege. If the Producing Party and the
 9   Receiving Parties cannot resolve the dispute, the Producing Party shall within seven
10   (7) days from the meet and confer file a motion with the Court, consistent with
11   Local Rules 79-5 and 79-6, for a determination of the claim of Privilege. During
12   the pendency of the period from the notice and until the resolution of any disputed
13   claim of Privilege, any Receiving Party of the document subject to the disputed
14   claim of Privilege must sequester it, cease any further review of it, and must not
15   use or disclose it, or create additional copies of it except to the extent the copies are
16   made for the sole purpose of presentation to the Court, either under seal or in
17   camera, for a determination of the claim of Privilege, in accordance with the
18   procedures set forth herein.
19         (c) If there is no dispute concerning any Clawback Notice or any claim of
20   Privilege at issue hereunder, or if the Court rules in favor of the Producing Party in
21   the event of a dispute, then unless otherwise ordered by the Court, each Receiving
22   Party who does not hold the privilege must promptly destroy or delete the document
23   and any reasonably accessible copies it has, and provide a confirmation via email
24   to the Producing Party that it will cease further review, dissemination, and use of
25   the document, and that all copies thereof have been destroyed.
26         (d) The destruction of any document shall not in any way preclude the
27   Receiving Party from moving the Court for a ruling that the challenged document
28

                                             15
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 16 of 21 Page ID #:2939




 1   was not properly withheld.
 2

 3   12.   MISCELLANEOUS
 4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7   Protective Order, no Party waives any right it otherwise would have to object to
 8   disclosing or producing any information or item on any ground not addressed in this
 9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
10   ground to use in evidence of any of the material covered by this Protective Order.
11         12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
13   only be filed under seal pursuant to a court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party's request to file Protected Material
15   under seal is denied by the court, then the Receiving Party may file the information
16   in the public record unless otherwise instructed by the Court.
17

18   13.   FINAL DISPOSITION
19         Within sixty (60) days after such time as a Receiving Party’s involvement in
20   this Action is concluded, whether by final adjudication on the merits from which
21   there remains no appeal by right or by other means, the Receiving Party shall,
22   without request, undertake reasonable efforts to return all Protected Material to the
23   Producing Party or destroy such material. As used in this subdivision, “all
24   Protected Material” includes all copies, abstracts, compilations, summaries, and
25   any other format reproducing or capturing any of the Protected Material.
26   Whether the Protected Material is returned or destroyed, the Receiving Party
27   must submit a written certification to the Producing Party (and, if not the same
28

                                           16
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 17 of 21 Page ID #:2940




 1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 2   (by category, where appropriate) all the Protected Material that was returned or
 3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 4   abstracts, compilations, summaries or any other format reproducing or capturing any
 5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or
10   constitute Protected Material remain subject to this Protective Order as set forth in
11   Section 4 (DURATION).
12

13   14.   Any violation of this Order may be punished by any and all appropriate
14   measures including, without limitation, contempt proceedings and/or monetary
15   sanctions.
16

17   15.   This Order governs all discovery in this Action, including documents
18   exchanged prior to the date on which Order is entered and, to the extent that such
19   discovery is designated confidential, this Order shall be applied retroactively in full
20   force and effect.
21

22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
      NORTON ROSE FULBRIGHT US                          KANG HAGGERTY &
24    LLP                                               FETBROYT, LLC
25    /s/ Jacob Laksin                                  /s/ Kandis L. Kovalsky
      WILLIAM J. LEONE                                  EDWARD T. KANG
26    William.leone@nortonrosefulbright.co              ekang@kanghaggerty.com
27    m                                                 KANDIS L. KOVALSKY

28

                                            17
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 18 of 21 Page ID #:2941




 1
     JACOB LAKSIN                               kkovalsky@kanghaggerty.com
     jacob.laksin@nortonrosefulbright.com       SUSAN MOON O
 2   1301 Avenue of the America                 so@kanghaggerty.com
 3   New York, NY 10019                         KYLE GARABEDIAN
     Telephone: 212-318-3400                    kgarabedian@kanghaggerty.com
 4   Facsimile: 212-318-3400                    123 S. Broad St., Suite 1670
 5                                              Philadelphia, PA 19109
     NORTON ROSE FULBRIGHT US                   Telephone: 215-525-5850
 6   LLP                                        Facsimile: 215-525-5860
 7   CHAKAMEH GANJI (SBN 311720)
     Chakameh.ganji@nortonrosefulbright.        McELDREW YOUNG,
 8   com                                        Attorneys-at-Law
 9   55 South Flower Street,                    ERIC L. YOUNG
     Forty First Floor                          eyoung@mceldrewyoung.com
10   Los Angeles, CA 90071                      PAUL V. SHEHADI
11   Telephone: 213-892-9200                    paul@mceldrewyoung.com
     Facsimile: 213-892-9494                    123 S. Broad Street, Suite 2250
12                                              Philadelphia, PA 19109
13   Attorneys for Defendants Belhealth         Telephone: 215-367-5151
     Investment Partners, LLC, Belhealth        Facsimile: 215-367-5143
14   Investment Management, LLC,
15   Belhealth Investment Fund, LP              RICHARD J. HOLLAWELL
                                                & ASSOCIATES
16   FRIER & LEVITT, LLC                        RICHARD J. HOLLAWELL
17   /s/ Jonathan E. Levitt                     rjh@richardhollawell.com
     JONATHAN E. LEVITT                         121 Saratoga Lane
18   jlevitt@frierlevitt.com                    Woolwich Twp., NJ 08085
19   84 Bloomfield Avenue                       Telephone: 215-498-8609
     Pine Brook, NJ 07058                       Facsimile: 856-467-5101
20   Telephone: 973-618-1660
21   Facsimile: 973-618-0650                    SHEPHERD FINKELMAN
                                                MILLER & SHAH, LLP
22   /s/ Kendra E. Pannitti                     KOLIN C. TANG (SBN
23   KENDRA E. PANNITTI                         279834)
     kpannitti@frierlevitt.com                  ktang@sfmslaw.com
24   101 Greenwich Street, Suite 8B             1401 Dove Street, Suite 540
25   New York, NY 10006                         Newport Beach, CA 92660
     Telephone: 973-618-1660                    Telephone: 323-510-4060
26   Facsimile: 973-618-0650                    Facsimile: 866-300-7367
27

28

                                       18
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 19 of 21 Page ID #:2942




 1
     Attorneys for Defendants Linden            Attorneys for Relator-Plaintiff
     Care, LLC, Linden Care, Inc., and          Melina Spalter (Ebu-Isaac)
 2   Linden Care Holdings, Inc.
 3                                              DATED: April 19, 2021
     DATED: April 19, 2021
 4

 5
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 6

 7
     DATED: _____________________
 8
 9   _________________________________
     Honorable Alka Sagar
10   United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         19
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 20 of 21 Page ID #:2943




 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________ [print or type full name], of __________________________
 4   [print or type full address], declare under penalty of perjury that I have read in its
 5   entirety and understand the Stipulated Protective Order that was issued by the
 6   United States District Court for the Central District of California on April ___, 2021
 7   in the case of U.S. ex rel. Ebu-Isaac, et al. v. Insys Therapeutics, Inc. et al., No.
 8   2:16-cv-07937-JLS-AJW. I agree to comply with and to be bound by all the terms
 9   of this Stipulated Protective Order and I understand and acknowledge that failure
10   to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity
13   except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint _________________________ [print
18   or type full name] of _________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22

23     Date: _________________________
24     City and State where sworn and signed: _________________________
25     Printed name: _________________________
26

27     Signature: _________________________
28
 Case 2:16-cv-07937-JLS-AS Document 181 Filed 04/19/21 Page 21 of 21 Page ID #:2944




 1
               ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4(a)(2)
 2
           The filer attests that the other signatories listed, on whose behalf the filing is
 3
     also submitted, are registered CM/ECF filers and concur in the filing’s content and
 4
     has authorized the filing.
 5
 6
           Dated: April 19, 2021                    Kolin C. Tang
 7                                                  Kolin C. Tang (SBN 279834)
 8                                                  MILLER SHAH LLP
                                                    1401 Dove Street
 9                                                  Suite 510
10                                                  Newport Beach, CA 90660
                                                    Telephone: (323) 510-4060
11                                                  Facsimile: (866) 300-7367
12                                                  Email: kctang@millershah.com

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
